DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JIMMY SPIKES,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-546

                              [August 1, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 2016CF001144.

   Jimmy Spikes, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and CIKLIN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.